FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                        July 22, 2015

Ray Winn                                        Sally Lawson
700 Waco Road, Apt. 2                           P. O. Box 561
Belton, TX 76513                                Belton, TX 76513

RE:       Case Number: 07-15-00140-CV
          Trial Court Case Number: 74271

Style: Ray Winn v. Sally Lawson

Dear Mr. Winn and Ms. Lawson:

      The Court this day issued an opinion, judgment and mandate in the captioned
cause. TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Jeanne Parker (DELIVERED VIA E-MAIL)
           Shelley Coston (DELIVERED VIA E-MAIL)
           Terry Johnston (DELIVERED VIA E-MAIL)